Citation Nr: 0434201	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to a compensable rating for left perforated 
tympanic membrane.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1955 to June 1957.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  A hearing before a 
hearing officer at the RO was held in May 2002.  


FINDINGS OF FACT

1.  The 10 percent rating assigned for the veteran's tinnitus 
is the schedular maximum; factors warranting extraschedular 
evaluation are not shown.

2.  The veteran has Level II hearing acuity in the right ear, 
and Level I hearing acuity in the left ear; factors 
warranting extraschedular evaluation are not shown.  

3.  The current noncompensable rating for left tympanic 
membrane perforation is the only schedular rating provided 
for that disability; factors warranting extraschedular 
consideration are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.87, Diagnostic Code (Code) 6260 
(including as amended June 10, 1999 and June 13, 2003).

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Code 6100 (2004).

3.  A compensable rating is not warranted for left tympanic 
membrane perforation.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.87, Code 6211 (effective prior to, 
and as amended from, June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why his 
claims were denied in the July 2002 rating decision and in 
the December 2002 statement of the case (SOC).  Letters of 
April 2003 and January 2004 informed the veteran of the VCAA 
and of what type of evidence was needed to establish 
entitlement to increased ratings.  A supplemental SOC (SSOC) 
in June 2004 properly advised him of what was specifically 
needed to establish higher ratings for the disabilities at 
issue and of his and VA's respective responsibilities in 
claims development.  The SOC and SSOC advised the veteran of 
what the evidence showed.  The SSOC provided pertinent VCAA 
language.  The letters also advised the veteran that evidence 
received within a year would be considered.  

While notice did not precede the initial adjudication of 
these matters, they were readjudicated after the notice was 
given.  As to notice content, the June 2004 SSOC (at page 4) 
advised him to "provide any evidence in [his] possession 
that pertains" to his claims.  The veteran has not been 
notified of certain recent regulatory changes (discussed 
below) regarding his service-connected disorders.  However, 
the amended regulations did not result in any changes to Code 
6211 (tympanic membrane perforation).  Also, the changes to 
the regulations concerning tinnitus (Code 6260) do not allow 
for a rating in excess of 10 percent (the rating currently 
assigned for tinnitus).  Therefore, the veteran will not be 
prejudiced by the Board's adjudication of these claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  He has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained a 
January 2000 private audiological evaluation report.  The 
veteran has been afforded VA examinations, most recently in 
May 2004.  He has not identified any pertinent records 
outstanding.  In fact, he informed VA in May 2002 that he had 
no additional evidence to submit, and in April 2003 that the 
evidence of record was sufficient to adjudicate his claims.  
VA's duties to assist, including those mandated by the VCAA, 
are met.

Factual Basis

On December 1994 VA audiometry right ear puretone thresholds 
in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz 
(Hz) were 20, 45, 65 and 85 decibels, respectively, for an 
average of 53.75 decibels.  Speech recognition ability in the 
right ear was 96 percent.  Left ear puretone thresholds at 
the corresponding four frequencies were 15, 45, 70 and 90 
decibels, respectively, for an average of 55 decibels.  
Speech recognition ability in the left ear was 92 percent.  
Bilateral high frequency sensorineural hearing loss was 
diagnosed.  The veteran also complained of constant bilateral 
tinnitus.  

On December 1997 VA audiometry, average puretone thresholds 
of 60 decibels in the right ear and 59 decibels in the left 
ear (for the 1,000, 2,000, 3,000, and 4,000 hertz 
frequencies) were reported.  

A January 2000 private medical report shows that the veteran 
was seen for tinnitus as well as for sensorineural hearing 
loss.  The veteran provided a history of extensive acoustic 
trauma in service.  Clinical findings of mild to severe 
bilateral sensorineural hearing loss were reported.  The 
examiner opined that the veteran's tinnitus was most likely 
secondary to prolonged military noise exposure.  

On June 2002 VA audiometry, average puretone thresholds of 63 
decibels in the right ear and 54 decibels in the left ear 
were reported (for the 1,000, 2,000, 3,000, and 4,000 hertz 
frequencies).  Speech recognition scores were 92 percent 
(right) and 96 percent (left).  The veteran reported that his 
tinnitus was moderate in nature.  The examiner added that 
examination revealed no evidence of perforated tympanic 
membranes on either side.  

On May 2004 VA audiometry, right ear puretone thresholds in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 (Hz) were 
40, 55, 75 and 90 decibels, respectively, for an average of 
65 decibels.  Speech recognition ability in the right ear was 
96 percent.  Left ear puretone thresholds at the 
corresponding four frequencies were 15, 55, 65 and 90 
decibels, respectively, for an average of 56.25 decibels.  
Speech recognition ability in the left ear was also 96 
percent.  Bilateral high frequency sensorineural hearing loss 
and bilateral constant tinnitus were diagnosed.  The examiner 
added that the veteran currently did not have perforated 
tympanic membranes on either side.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

The segment of the VA Rating Schedule that addresses the ear 
and other sense organs was amended, effective June 10, 1999, 
and again effective June 13, 2003.

Under the criteria in effect prior to June 10, 1999, Code 
6260 provided that persistent tinnitus, which was a symptom 
of a head injury, a concussion or acoustic trauma, warranted 
a 10 percent rating.  38 C.F.R. § 4.87, Code 6260 (in effect 
prior to June 10, 1999).  Under the criteria in effect from 
June 10, 1999 to June 12, 2003, if the tinnitus was 
recurrent, a maximum 10 percent rating was warranted.  (The 
revised criteria removed the requirement that tinnitus be a 
symptom of either a head injury, a concussion, or of acoustic 
trauma.)  38 C.F.R. § 4.87, Code 6260 (in effect from June 
10, 1999 to June 12, 2003).

Under the criteria in effect from June 13, 2003, a 10 percent 
rating is assigned for recurrent tinnitus.  The revised 
criteria provides that a separate evaluation for tinnitus may 
be combined with an evaluation under Codes 6100, 6200, 6204, 
or other diagnostic codes, except when tinnitus supports a 
rating under another code.  The criteria further provide that 
only a single 10 percent rating will be assigned for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  It was noted that objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) was 
not to be evaluated under this diagnostic code, but rated as 
part of any underlying condition causing it.  68 Fed. Reg. 
25822- 25823 (May 14, 2003) (codified as amended at 38 C.F.R. 
§ 4.87, Code 6260).
In Wanner v. Principi, 17 Vet. App. 4 (2003), the Court 
concluded that the part of the pre-June 10, 1999, version of 
Code 6260 which contained a trauma requirement for the 
assignment of a 10 percent rating for tinnitus was invalid.  
This matter is moot here as the veteran has been assigned a 
10 percent rating for tinnitus since July 19, 1997, the date 
of service connection grant.

VA's General Counsel has held that Code 6260 as in effect 
previously and as amended, authorizes a single 10 percent 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  The 
General Counsel held that separate ratings for tinnitus for 
each ear may not be assigned under Code 6260 or any other 
diagnostic code.  VAOPGCPREC 2-2003 specifically indicates 
that it has retroactive effect.  VAOPGCPREC 2-2003.

Disability ratings are determined by the application of a 
schedule of ratings based on reduction of earning capacity 
due to a specific disability.  38 U.S.C.A. § 1155.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the Rating Schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §  4.85, Code 6100.

The veteran's residuals of a left tympanic membrane 
perforation are rated under Code 6211.  As noted, regulatory 
changes amended the VA Rating Schedule for rating 
disabilities of the ears.  However, the amended regulations 
did not result in any changes to Code 6211.  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Code 6211 provides a single noncompensable rating for 
perforation of the tympanic membrane.  While a compensable 
ratings may be warranted where there is associated chronic 
otitis media, such disability is not shown here.  


Analysis

Tinnitus

The veteran's tinnitus is rated at the 10 percent maximum 
provided by the Rating Schedule for such disability.  Factors 
warranting extraschedular consideration are not shown.  There 
is no basis in the law or regulations for granting this 
benefit sought, and the claim must be denied.  

Bilateral Hearing Loss

The greatest degree of hearing loss shown in the record (by 
official audiometry) was on May 2004 VA audiometry.  The 
average puretone thresholds then shown (65 decibels, right 
ear; 56.25 decibels, left ear) along with the speech 
discrimination scores then shown ( 96 percent, right ear; 96 
percent, left ear) correspond to hearing acuity levels of II 
in the right ear and I in the left ear.  38 C.F.R. § 4.85, 
Table VI.   Such levels of hearing acuity warrant a 
noncompensable rating under Code 6100.  38 C.F.R. § 4.85, 
Table VII.  While 38 C.F.R. § 4.86 provides for alternate 
means of rating when certain hearing patterns are shown, such 
patterns are not shown in the instant case.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application results in a noncompensable 
rating.  Factors warranting extraschedular consideration are 
not shown.  There is no basis in the law or regulations for 
granting this benefit sought, and the claim must be denied.  

Left Tympanic Membrane Perforation

Code 6211 provides a noncompensable rating for perforation of 
a tympanic membrane.  The Rating Schedule does not provide a 
compensable rating for this disability, alone.  Notably, left 
tympanic membrane perforation was not even found on VA 
examinations in June 2002 and May 2004.  Once again, factors 
warranting extraschedular evaluation are neither shown nor 
alleged, and there is no basis in the law or regulations for 
granting this benefit sought.  Hence, the claim must be 
denied.


ORDER

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.

A compensable rating for left tympanic membrane perforation 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



